           Case 1:20-cv-00652-DAD-SAB Document 22 Filed 11/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   HOLLAND-HEWITT,                                    Case No. 1:20-cv-00652-DAD-SAB

12                  Plaintiff,                          ORDER VACATING DECEMBER 1, 2020
                                                        HEARING ON DEFENDANT’S MOTION
13           v.                                         TO CONTINUE MANDATORY
                                                        SCHEDULNG CONFERENCE AND
14   ALLSTATE LIFE INSURANCE CO.,                       SETTING BRIEFING SCHEDULE

15                  Defendant.

16

17          Susan L. Holland-Hewitt (“Plaintiff”) filed this action individually and on behalf of a

18 class against Allstate Life Insurance Company (“Defendant”). On May 8, 2020, the order issued

19 setting the mandatory scheduling conference in this matter for August 11,2020. (ECF No. 3.)
20 Defendant filed a motion to dismiss on July 1, 2020. (ECF Nos. 8, 9.) On July 6, 2020, the

21 Court issued an order continuing the scheduling conference until the motion to dismiss was

22 decided and the conference is currently set for December 15, 2020.           (ECF No. 11.)   On

23 November 19, 2020, Defendant filed a motion to continue the mandatory scheduling conference

24 with a hearing set before District Judge Dale Drozd. (ECF No. 21.) The Court shall vacate the

25 hearing before Judge Drozd and order a response to be filed. If the Court determines that a

26 hearing on the motion is necessary, the hearing will be reset before the undersigned.
27          Accordingly, IT IS HEREBY ORDERED that:

28          1.     The hearing on Defendant’s motion to continue the mandatory scheduling


                                                    1
            Case 1:20-cv-00652-DAD-SAB Document 22 Filed 11/20/20 Page 2 of 2


 1                  conference set for December 1, 2020 before District Judge Dale A. Drozd is

 2                  VACATED; and

 3          2.      Plaintiff shall file a statement of non-opposition or an opposition to the motion to

 4                  continue on or before November 24, 2020;

 5          3.      Defendant may file a reply on or before November 30, 2020.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        November 20, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
